DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 11/4/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application Number 16/059,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 11/4/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,610,171 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 15, 19 and 20, the prior art teaches many aspects of the claimed invention (see Fujita, ref.#20 from IDS filed 2/21/2020), including:
a) acquiring a camera image obtained by capturing an image of the subject located in an irradiation field, which is a region irradiated with the radiation, using a camera, the camera image being a motion picture (Figs.1 and 2);
b) combining the camera image and a positioning index image indicating a set position of the subject, which has been set in advance with respect to the position of the electronic cassette, to generate and display a composite image (Figs.4 and 5); and
c) calculating a first deviation amount which is an amount of deviation between the set position indicated by the positioning index image and an actual position of the subject (par.0017).

However, the prior art neither teaches nor reasonably suggests, in combination with the above:
d) detecting a position of the electronic cassette in the camera image, using the camera image; and
e) performing first error processing in a case in which the first deviation amount is greater than a predetermined first threshold value;
as required by the combinations as claimed in each claim.  First, Fujita is unable to detect the position of the electronic cassette in the camera image because it is blocked from view by the patient table, nor is it necessary due to the fixed arrangement of the source and detector.  Second, Fujita displays the overlaid images of the set position of the subject and the actual position of the subject in order to provide guidance for the operator to manually move the patient.  As claimed, no further processing is necessary.
Claims 3, 5-14 and 16-18 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the art of record demonstrates the state of the art in manual and automated alignment by optical imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884